DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of co-pending Application No. 17158078 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present invention are broader in scope and therefore the subject matter claimed is encompassed in the co-pending application. ‘078 discloses a first electrode; a second electrode including a first electrode portion, a direction from the first electrode toward the first electrode portion being along a first direction; a third electrode, a direction from the first electrode toward the third electrode being along the first direction; a semiconductor member including a first semiconductor region of a first conductivity type, the first semiconductor region including a first partial region, a second partial region, and a third partial region, the first partial region being between the first electrode and the first electrode portion, the second partial region being between the first electrode and the third electrode, a direction from the first partial region toward the second partial region being along a second direction crossing the first direction, the third partial region being between the first partial region and the first electrode portion, the third partial region including a first position and a second position, the second position being between the first partial region and the first position; a first conductive member including a first portion and a second portion, the first portion being between the second partial region and the third electrode in the first direction, the first portion being connected with the first position, the second portion being connected with the first portion, a position in the first direction of the second portion being between a position in the first direction of the first portion and a position in the first direction of the second partial region; and an insulating part region including a first insulating region and a second insulating region, the first insulating region being between the third electrode and a portion of the semiconductor member in the second direction, the second insulating region being between the second position and the first electrode in the first direction, the second insulating region being between the second position and the second portion in the second direction (Claim 1), the first portion includes a first semiconductor material, and  the first portion is continuous with the third partial region (Claim 1).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        09/26/22